DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
No IDS on file.

Status of the Claims
The response and amendment filed 11/04/2021 is acknowledged.
Claims 1-3 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 in the reply filed on 11/04/2021 is acknowledged.  The traversal is on the ground(s) that: Applicant has argued there is a disclosed relationship between the claims of the present invention: the energy between the laser excitation, agitation and the sale of the resulting compound. Applicant has argued the difference between claims 1-3 and 4-6 is principally one of time.  This is not found persuasive because the subject matter of group II was directed to a system while the subject matter of group I is directed to a method of use. The system of group II may be used in a materially different process, e.g., a spectrographic method of food quality control. 
The requirement is still deemed proper and is therefore made FINAL.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since claim 1 recites the step of mixing an ionized carrier molecule constituent within a physiologically inert solution constituent to form a base mixture placed within a sealed container, claim 3 does not further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 includes the limitation of alerting a consumer to an energized mixture relaxation state. The specification does not define the energized mixture relaxation state of the composition in the sealed container. The term “relaxation state” is undefined and unclear. Therefore, one skilled in the art is not reasonably apprised of the metes and bounds for which applicant is claiming protection. Since one skilled in the art is unable to determine the information the consumer must be alerted to meet the limitation of the claimed method, i.e., the energized mixture relaxation state for said sealed container, one skilled in the art is unable to determine how to avoid infringement.
For the purpose of applying art, this limitation is interpreted to be met by an expiration date or best by date on the container.
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the step of alerting a consumer to an energized mixture relaxation state for said sealed container. The claimed method recites the function of physiological status improvement which is an effect of introducing the energized mixture into an organism.

In the specification, it is implied that the energized state of the composition is effective for improving physiological status. The term physiological status is unquestionably broad and generic to any and all improvements in any physiological metric in any patient population. Further, although not expressly disclosed, it is assumed the relaxation state refers to the non-energized state (ground stationary energy state) of the molecule/composition which does not provide an improved physiological status.
The energy of the excited state is said to create a cellular super state by energy transfer from the excited molecules to cells (specification, e.g., pg. 3:1-9). Generally, the specification attributes excited electrons to the energized carrier molecules. See Specification, e.g., pg. 19, the use of photoexcitation to energize and promote electrons within the active preparation 150 results in an energized molecule that achieves the effects of the present application.
Specific to physiological status, mold/fungus pathogen infections are disclosed (specification, e.g., pg. 3:13-15).
However, the Application does not describe an energized mixture relaxation state and therefore the term “relaxation state” is unclear. Where the specification talks about relaxation, the specification appears to be referring to muscles rather than the relaxation state of a molecule in an excited (beyond ground stationary energy state) in said sealed container. See Specification, e.g., pg. 3:22-23; pg. 28:1-5; and pg. 28, l15-23. The specification does not appear to describe a relaxation state for said sealed container with any specific or measurable identifying characteristics.
The claims of the present application as a whole are directed to a method of use. The claims include limitations which under the BRI include a step of alerting the consumer to an energized mixture relaxation state for said sealed container. The ability to alert the consumer to an energized mixture relaxation state would require a description of the energized mixture relaxation state and a reproducible method for determining the relaxation state of the sealed container so that this information could be conveyed to the consumer reliably. This essential feature of the claimed invention was not described with sufficient detail to allow one skilled in the art to recognize that applicant was in possession of the claimed method as of the time of filing. 
Disclosure: An adequate written description of the invention may be shown by any description of sufficient, relevant, identifying characteristics so long as a person skilled in the art would recognize that the inventor had possession of the claimed invention. See, e.g., Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1323, 56 USPQ2d 1481, 1483 (Fed. Cir. 2000) (the written description "inquiry is a factual one and must be assessed on a case-by-case basis"); see also Pfaff v. Wells Elec., Inc., 55 U.S. at 66, 119 S.Ct. at 311, 48 USPQ2d at 1646 ("The word ‘invention’ must refer to a concept that is complete, rather than merely one that is ‘substantially complete.’ See MPEP 2163.
The specification does not include a description of relevant identifying characteristics pertaining to an energized mixture’s relaxation state. Moreover, the nature of the energized mixture is not well defined in the specification in a manner which would allow the skilled artisan to recognize/measure/communicate the energized state or relaxation state of a composition according to the claimed method since the nature of the carrier molecules are not well characterized.
The specification states the carrier molecule may be a group of molecules selected from the olive (Specification, e.g., pg. 3, ¶ 1). Ideally natural oils, e.g., grape seed oil, grapefruit seed oil, castor oil and aloe vera gel and juice are also disclosed (specification, e.g., pg. 23:12-16).  However, qualitative or quantitative excitation is not revealed for specific carrier molecules by the present application. The correlation between structure, i.e., molecules from olive, grapefruit seed oil, grapeseed oil, or oregano with specific identifying characteristics and the function of improving specific physiological statuses is not disclosed. The nature of specific excited molecules does not appear to be disclosed.
The specification appears to refer to ROM testing, a frame of reference unknown in the prior art (specification, e.g., pg. 21:l1-9), but does not correlate specific excited states of particular molecules using the disclosed framework to any specific physiologic status or improvement thereof.
A method for determining relaxation state of an energized mixture is not disclosed. A method for measuring the relaxation state of specific energized carrier molecules is not disclosed. Thus, a method for measuring/determining an energized mixture’s relaxation state does not appear to have been reduced to practice at the time of filing.
It is not clear what physiological effect the energized molecule provides, and therefore the specification lacks description of an objective metric for determining how the relaxation state or energized state could be measured by relevant identifying physiological response.
While the level of skill in the art is high for determining relaxation states of excited molecules when the molecule is known, the level of predictability for determining the energized state of the carrier molecules effective to achieve the recited genus of possible physiological status improvements is low based on the varying observations found in the disclosure at the time of filing and the subjective nature of the ROM testing framework referenced by the specification unknown to the prior art.
Since the nature of the energized state for disclosed species appears to be unknown, there does not appear to be a known prior art method for determining an energized mixture’s relaxation state according to the disclosure. A means for obtaining the information required to be conveyed to the consumer by the presently claimed method was not disclosed, and one skilled in the art could not rely on the prior art to fill this gap in the disclosure at the time the application was filed.
The claimed invention was not described in such a way that a person skilled in the art would recognize that the inventor had possession of the claimed invention before the filing date. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Purcell, US 20190022140 A1 in view of Coon, US 20110174642 A1.
Purcell teaches compositions comprising a plant extract or plant fraction which is activatable by light, i.e., exposure to photons (Purcell, e.g., Abstract). 
Purcell teaches the composition comprising an aqueous medium, i.e., physiologically-inert solution. See Purcell, e.g., claim 7.
Ionized carrier molecules are present in the solution, e.g., pH 4.6-7.8 means at least some of the water molecules are ionized (Purcell, e.g., 0083). Also, buffer may be present which means the composition contains ionized carrier molecules in the physiologically inert solution (Purcell, e.g., 0038). Compositions include phosphate and chloroplasts (Purcell, e.g., 0079). Compositions include adenosine triphosphate/adenosine diphosphate (Purcell, e.g., 0002). Each of these correspond to the claimed ionized carrier molecule.
The composition is in a container with a cap, i.e., sealed container. The container, e.g., bottle is translucent or transparent in order to let light through (Purcell, e.g., 0041). 
Purcell teaches a method of use comprising i) formulating the base mixture containing the described components: water, buffer, phosphorous, plant extract, chloroplasts for consumption, e.g., as an energy drink (Purcell, e.g.., 0068 and 0044) in a translucent bottle containing a cap. This meets the limitation of mixing an ionized carrier molecule constituent with a physiologically inert solution constituent to form a base mixture placed with a sealed container having a translucent wall positioned about a substantial arc portion of said container.
The method of Purcell also comprises ii) exposing the bottle containing the composition to light prior to ingestion/consumption (Purcell, e.g., 0041 and 0070). This meets the limitation of applying a photon stream about said arc portion (of the curved bottle surface) adapted to energize said carrier molecule within said sealed container. 
The method of Purcell comprises dissolving a powder in the carrier liquid prior to exposure to light (Purcell, e.g., 0044). This meets the limitation of agitating said base mixture for the purpose of substantially uniform distribution of the base mixture since dissolution is a substantially uniform distribution in the carrier liquid.
The method of Purcell also includes unsealing said container and introducing said energized mixture into an organism. See Purcell, e.g., 0044 and 0070: cap or pouch containing powder is opened and mixed to dissolve in carrier liquid prior exposure to light prior to ingestion/consumption. 
The object of the method of Purcell is to increase energy (Purcell, e.g., 0001) which appears to meet the limitations of a physiological status improvement. The physiological status being the energy state of the consumer. 
Applicable to claim 2: Purcell teaches the composition in the form of a cream (Purcell, e.g., 0031 and 0069). 
Purcell does not expressly teach engaging in a commercial transaction for the transfer of title of said base mixture to a consumer. 
Purcell does not expressly teach alerting a consumer to an energized mixture relaxation state for said sealed container. This limitation is interpreted to read on an expiration date since the intended meaning of this limitation is unclear from the specification. 
Coon teaches containers for products, e.g., energy mixes, which can be stored for extended periods of time is one ingredient is maintained separate from the other and requires the product be utilized relatively soon after mixing to prevent deterioration, spoilage, interactions and the like (Coon, e.g., 0003). Containers facilitate uniform mixing of the consumable contents with a fluid in a receiving container (Coon, e.g., 0029). They offer low manufacturing costs, and low prices for the consuming public offering a greater share of the buying public (Coon, e.g., 0031-0032).
Coon teaches preloaded sealed units for sale (Coon, e.g., 0195). 
Coon teaches a mixing step may be performed while the container is sealed container (Coon, e.g., 0027). Coon teaches agitating the container to ensure mixing (Coon, e.g., 0012 and 0019).
Coon teaches labels displaying various indicia such as expiration date (Coon, e.g., 0225).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from the teachings of Purcell by selling the composition to consumers and configuring the container with an indicia notifying the consumer of the expiration date as suggested in Coon with a reasonable expectation of success. The skilled artisan would have been motivated to adopt the teachings of Coon for the method of Purcell to take advantage of the low manufacturing costs, and low prices for the consuming public offering a greater share of the buying public explained by Coon. The skilled artisan would have found a reasonable expectation of success based on Coon’s description of containers effective for separate components since this addresses embodiments of Purcell whereby the powder is dissolved in the carrier liquid prior to exposure to light. 
Accordingly, the subject matter of claims 1-3 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of US 16698237 in view of Purcell, US 20190022140 A1 and Coon, US 20110174642 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application are directed to a method for treating a human infected with black mold and thereby killing the black mold in said human in need thereof, the method comprising administering a therapeutically effective amount of a mold antagonist, photoexciting a natural oil selected from drupe oil, fruit seed oil, castor oil, and combinations thereof to an activation energy by applying a laser beam thereto to produce a photoexcited oil, and administering a therapeutically effective amount of said photoexcited oil to the human in need thereof, and administering a therapeutically effective amount of acetyl glutathione to the human in need thereof to counteract said black mold defense mechanisms in the human in need thereof.
The claimed ionized carrier molecule constituent appears to be the same as the natural oils of the reference application based on the current specification. The claimed step of applying a photon stream is the same as applying a laser beam to produce a photoexcited oil of the reference application claims. 
The reference application does not claim mixing an ionized carrier molecule constituted with a physiologically inert solution to form a base mixture placed within a sealed container having a translucent wall, engaging in a commercial transaction for the transfer of title of said base mixture to a consumer, contemporaneous to said commercial transaction, agitating said base mixture for the purpose of uniform distribution of said base mixture, alerting a consumer to an energized mixture relaxation state, and unsealing the container.
Purcell teaches similar light activatable compositions in a sealed container which is translucent to allow light to be applied to the composition inside. Purcell teaches the step of dissolving the activatable species in a physiologically inert solution for facilitating consumption. Coon teaches a mixing step may be performed while the container is sealed container (Coon, e.g., 0027). Coon teaches labelling which provides notice to the consumer about the expiration date of the contents (Coon, e.g., 0225). Coon teaches agitating the container (Coon, e.g., 0012 and 0019).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as claimed in the reference application according to the teachings of Purcell and Coon with a reasonable expectation of success. The skilled artisan would have been motivated to apply the teachings of Purcell and Coon to facilitate the storage, preparation, and administration of the photoexcited oil in a manner which allows the composition to be manufactured in an economical way, enables selling the composition, and facilitates the steps required for activation as claimed in the reference application.
Accordingly, the subject matter of claims 1-3 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim(s) 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of US 16698045 in view of Purcell, US 20190022140 A1 and Coon, US 20110174642 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach a process for health and wellness comprising mixing an ionizable carrier molecule constituent within a physiologically inert solution to form a base mixture, activating the based mixture to generate an energized mixture, and introducing said energized mixture into said organism (claim 17). Activation includes a photon stream (claims 18-20).
Purcell teaches similar light activatable compositions in a sealed container which is translucent to allow light to be applied to the composition inside. Purcell teaches the step of dissolving the activatable species in a physiologically inert solution for facilitating consumption. Coon teaches a mixing step may be performed while the container is sealed container (Coon, e.g., 0027). Coon teaches labelling which provides notice to the consumer about the expiration date of the contents (Coon, e.g., 0225). Coon teaches agitating the container (Coon, e.g., 0012 and 0019).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as claimed in the reference application according to the teachings of Purcell and Coon with a reasonable expectation of success. The skilled artisan would have been motivated to apply the teachings of Purcell and Coon to facilitate the storage, preparation, and administration of the photoexcited oil in a manner which allows the composition to be manufactured in an economical way, enables selling the composition, and facilitates the steps required for activation as claimed in the reference application.
Accordingly, the subject matter of claims 1-3 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615